Citation Nr: 0033616	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-20 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the RO.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304 (2000); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for PTSD.  He maintains that he has developed PTSD as 
a result of stressful events he experienced during his period 
of active military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  In order for service connection to 
be granted, there must be medical evidence in the record 
which demonstrates that the claimant currently has the 
disability for which service connection is claimed.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  VA regulations specifically provide 
that "[s]ervice connection for [PTSD] requires medical 
evidence diagnosing the condition . . . ."  38 C.F.R. 
§ 3.304(f) (2000).

In the present case, the Board finds that the veteran does 
not have PTSD.  When he was examined for VA purposes in April 
1999, the examiner concluded that, although the veteran had 
"features" of PTSD, he did not meet all of the criteria for 
a diagnosis of PTSD.  The examination appears to have been 
properly conducted, and none of the other medical evidence of 
record in any way suggests that the veteran currently has the 
condition for which service connection is claimed.  Absent a 
current diagnosis of PTSD, the claim must be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that VA has fulfilled the duty 
to assist in this case, as required by the new law.  The 
veteran has been afforded an examination by VA, and there is 
nothing in the file to show that additional, relevant medical 
records exist or can be obtained.  Under the circumstances, 
the Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  The appeal is denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

